DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) and Species A, corresponding to claims 1-6, in the reply filed on 05/03/2022 is acknowledged.
Claims 5-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022.  
It is noted that the elected species A (Fig 1) does not include a pad (claim 5) disposed between the expelling assembly and the secondary payload; does not comprise the delay column section being formed with a necked aperture (claim 6); does not comprise a second end of the expelling assembly being coupled to the projectile base (claim 7); and does not comprise a plurality of projectiles wherein the delay composition of each projectile is configured such that the delay time between projectile ignition and expelling charge ignition for consecutive projectiles increases or decreases as the plurality of projectiles are fired (independent claim 12).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “51” as shown in Fig. 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “31” has been used to designate both “pad 31” in Fig. 3 and “slots 31” in Fig. 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
The information disclosure statement filed 12/13/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL reference listed thereon, “STEELMAN, LUKE, "5-Inch Shotgun Projectile (KE-ET)," Naval Surface Warfare Center Dahlgren, VA” does not include a publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the projectile base comprising at least one opening for the delay column section, does not reasonably provide enablement for an embodiment wherein the projectile base is closed and does not comprise at least one opening for the delay column section.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. A hypothetical embodiment of the projectile, as encompassed by claims 1-4, comprising a projectile base that potentially does not comprise a least one opening in the projectile base for the delay column section is beyond a reasonable scope.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 1-4, it is unclear how the delay composition of the disclosed projectile could ignite upon firing the projectile, absent claiming that the projectile base comprising at least one opening for the delay column section.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the projectile base comprising at least one opening for the delay column section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KNIGHT et al. (US 3,724,378 A).
Regarding claim 1, Knight et al. disclose a projectile 20 (Figs. 1-3) comprising a projectile body 20, a projectile base 22, delay column section 24, a delay composition 26, at least one expelling charge 30, an expelling assembly 29, and a secondary payload 28.
Regarding claim 2, Knight et al. disclose wherein the delay column section 24 is adjacent to the expelling charge 30 and the delay composition 26 is disposed within the delay column section 24 such that firing the projectile 20 ignites the delay composition 26 and the delay composition 26 ignites the expelling charge 30.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TYLER (US 174,325 A).
Regarding claim 1, Tyler discloses a projectile (Fig. 3) comprising a projectile body (exterior shell wall “A”), a projectile base (at the right-hand end of Fig. 3), delay column section (“tube B”), a delay composition (fuse “E” and powder inside the tube B), at least one expelling charge (powder charges inside the tube C and inside the shell wall A), an expelling assembly (wall of tube C), and a secondary payload (shells DD outside and surrounding tube C).
Regarding claim 2, Tyler discloses wherein the delay column section (“tube B”) is adjacent to the expelling charge (powder charges inside the tube C and inside the shell A), and the delay composition (fuse “E” and powder inside the tube B) is disposed within the delay column section such that firing the projectile ignites the delay composition (the fuse “E” and powder inside the tube B) and the delay composition ignites the expelling charge (powder charge inside the tube C).
Regarding claim 3, Tyler discloses wherein the expelling assembly (wall of tube C), is disposed between the at least one expelling charge (charge inside the shell wall “A”) and the delay column section (tube B), wherein the delay column section comprises a tube that passes through a common central axis of the projectile body and projectile base (Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-FORM 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641